DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On claim 5, line 3, “an upper region and a lower region” has been changed to – the upper region and the lower region --.
On claim 5, line 4, “a middle region” has been changed to – the middle region --.

Reasons for Allowance
Claims 1-5 and 7-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 7-18 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the plurality of laser devices are disposed on at least one supporting structure having an axis in a vertical direction, wherein a distribution density of laser devices at a middle region of the at least one supporting structure along the vertical direction is greater than a distribution density of laser devices at an upper region and a lower region of the at least one supporting structure along the vertical direction;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Qiu et al. (Patent No. US 10,838,046 B2) discloses a multiline lidar including a laser emitting array configured to emit multi-beam laser and a laser receiving array configured to receive multiplexed laser echoes reflected by a target object.
Gruver et al. (Patent App. Pub. No. US 2016/0282468 A1) discloses a controller configured to operate the vehicle based on the scans of the environment by the first LIDAR and the second LIDAR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878